     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 1 of 34



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


BLACK JAGUAR, WHITE
TIGER, FOUNDATION,
and EDUARDO SERIO,
     Plaintiffs,


     v.                                           CIVIL ACTION NO.
                                                  18-10987-MLW

ANDREA TIFFANY and
DOES 1-20,
     Defendants.

                    REPORT AND RECOMMENDATION RE:
           PLAINTIFFS’ MOTION TO ENFORCE SETTLEMENT AND TO
           COMPEL ANDREA TIFFANY TO SIGN RETRACTION LETTER
                         (DOCKET ENTRY # 35)

                           December 3, 2019

BOWLER, U.S.M.J.

     Pending before this court is a motion to enforce a March

2019 settlement agreement (“March settlement agreement”) filed

by plaintiff Black Jaguar, White Tiger, Foundation (“BJWT”) and

plaintiff Eduardo Serio (“Serio”) (collectively, “plaintiffs”).

(Docket Entry # 35).    Defendant Andrea Tiffany (“defendant”)

opposes the motion.    (Docket Entry # 44).     In accordance with

this court’s August 1, 2019 Order, this court held an

evidentiary hearing on September 23, 2019.       Defendant’s counsel,

David J. Murphy, Esq., as well as defendant testified at the

hearing.   (Docket Entry # 56).    As explained in the August 2019

Order, factual disputes warranted the evidentiary hearing
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 2 of 34



regarding whether defendant understood and agreed to the terms

of the March settlement agreement and whether she agreed her

signature was not required to make the agreement final at and

around the time her counsel emailed a March 14, 2019 retraction

letter (“March 14 retraction letter”) (Docket Entry # 56, Ex. 8,

p. 2) (Docket Entry # 56, Ex. 9, p. 4) to plaintiffs’ counsel.

At the end of the evidentiary hearing, this court took the

motion (Docket Entry # 35) under advisement.       The issue of

whether the parties agreed to a binding settlement agreement,

the terms of that agreement, as well as whether it included the

March 14 retraction letter and its publication are therefore

ripe for review.

                       PROCEDURAL BACKGROUND

     Plaintiffs filed this action in May 2018 alleging defendant

and unidentified individuals published numerous “false and

malicious statements of fact” about plaintiffs on “various

social media platforms.”    (Docket Entry # 1).     Defendant’s

alleged defamatory statements began after she donated two

“Savannah/serval cats” because she could no longer care for them

in her Boston apartment.    (Docket Entry # 1, ¶¶ 1, 6, 15).

Massachusetts law purportedly prohibits their possession.

(Docket Entry # 1, ¶ 1).    Regretting the decision, defendant

sought the return of her serval cats, purportedly “was told” she

needed to pay BJWT’s medical and transportation costs, whereupon


                                   2
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 3 of 34



she refused and began accusing plaintiffs’ of “criminal

wrongdoing, fraud, animal abuse, and political bribery,”

according to the complaint.    (Docket Entry # 1, ¶¶ 1, 2).       Based

on diversity jurisdiction, they assert state law claims for

defamation and “tortious interference with actual and

prospective business relationships.”      (Docket Entry # 1)

(capitalization and emphasis omitted).

                          FACTUAL FINDINGS1

     At a February 6, 2019 status conference, the possibility of

settlement arose.   After a recess to allow defendant to speak

with her counsel, the parties returned to the courtroom, at

which time plaintiffs’ counsel suggested the terms of a

settlement reached by the parties be read into the record.2


1  The factual findings include testimony and exhibits from the
September 23 evidentiary hearing along with any additional
exhibits submitted in support of the motion and events taking
place at various conferences conducted by this court. Testimony
from the evidentiary hearing is referenced as “Docket Entry #
55.”
2  Defendant’s counsel filed a general appearance as counsel for
defendant in September 2018 and thereafter a motion to withdraw
in December 2018. (Docket Entry ## 10, 20). Two days prior to
the status conference, this court allowed the motion to withdraw
as counsel. The December 2018 motion explained that he “was
hired to attempt to settle this matter quickly” and, “[n]ow that
settlement discussions have ended without a resolution,
Defendant has decided to represent herself in this matter.”
(Docket Entry # 20). Also, two days before the status
conference, defendant’s counsel filed a motion to make a limited
appearance to file an opposition to a pending motion to compel.
(Docket Entry # 27). This court allowed the motion prior to the
status conference but noted at the conference that plaintiffs’
counsel did not have an opportunity to object to the limited

                                   3
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 4 of 34



(Docket Entry # 48, pp. 8-9).     During the above-noted recess,

defendant’s counsel discussed the settlement’s terms with his

client, defendant, including limiting the publication of the

retraction letter.   (Docket Entry # 55).     He informed defendant

that she was agreeing that plaintiffs may publish the retraction

letter publicly to any third party as opposed to only

plaintiffs’ sponsors or private parties.3      (Docket Entry # 55).

During this recess, defendant’s counsel was very careful to make

sure that his client, defendant, was in agreement with the terms

read into the record on February 6, and that defendant agreed to

those terms.   (Docket Entry # 55).     Immediately before

plaintiffs’ counsel read the terms into the record, defendant

asked if she must agree to the settlement terms “right now,” to

which this court responded: plaintiffs’ counsel is “going to

dictate the terms.   Then they will be reduced to writing . . .

[a]nd then you will have the opportunity to review it with your

counsel and sign.”   (Docket Entry # 48, p. 14).       Plaintiffs’




appearance. (Docket Entry # 48, pp. 2-3). Defendant’s counsel
stated his purpose in court was to argue the pending motion to
compel and to try to facilitate settlement negotiations.
(Docket Entry # 48, p. 4). Later during the status conference,
this court allowed defendant’s counsel’s “limited appearance
since we seem to be on track at the moment,” i.e., with a
settlement. (Docket Entry # 48, p. 18). Defendant’s counsel
therefore represented defendant regarding settlement.
3  The above finding is based on the substance and reasonable
inferences of defendant’s counsel’s testimony and demeanor at
the September 23 evidentiary hearing.

                                   4
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 5 of 34



counsel then proceeded to read the terms of the settlement into

the record, including a term requiring defendant to “execute a

correction/retraction letter which [plaintiffs’] clients will be

free to use to attempt to restore their reputation to the extent

necessary.”   (Docket Entry # 48, pp. 14-15).

     After reading various other terms into the record and

taking another recess for defendant to speak with her counsel,

the conference resumed, and three additional terms were read

into the record.   Defendant then stated she understood all of

the terms, including these additional terms.       (Docket Entry #

48, p. 19).   More specifically, when asked if she understood

those terms “will be the substance of the agreement,” the

following exchange took place:

     Defendant: Yes. I mean, there’s a little detail that I
     think will get worked out later, but I understand.

     The Court: And what is that?

     Defendant: The letter and stuff like this.        I don’t really
     understand what they’re wanting with this.

     Defendant’s Counsel: The details of the settlement will be
     worked out in a written Settlement Agreement . . .

     The Court: So do you understand all of the terms that have
     been set forth today?

     Defendant: Yes. I would like to see them in writing
     though. I’m not good verbally hearing things. I need to
     visually see it.

(Docket Entry # 48, pp. 19-20).




                                   5
       Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 6 of 34



       On February 11, 2019, a few days after the February 6

hearing, plaintiffs’ counsel emailed defendant’s counsel a

written draft agreement of the settlement setting out the

substance of the terms read into the record on February 6 along

with a draft retraction letter.       (Docket Entry # 56, Ex. 2).

Defendant’s counsel then provided this written draft agreement

with the attached draft retraction letter to his client,

defendant, and reviewed them with her.        (Docket Entry # 55).

They went through multiple drafts and, in an email to

plaintiffs’ counsel just over one week later on February 19,

defendant’s counsel stated that he agreed that the February 11

written draft was “in accordance with the terms” that defendant

agreed to in open court on February 6, except for a few, mostly

stylistic changes.     (Docket Entry # 56, Ex. 3) (Docket Entry #

55).   Defendant’s counsel attached the written draft agreement

to the email with a few redlined edits that he had yet to

discuss with his client.      (Docket Entry # 56, Ex. 3).       He did

not attach the draft retraction letter and reminded plaintiffs’

counsel that defendant and he (defendant’s counsel) “would have

an opportunity to revise and edit” the retraction letter “in

order to reach a version that is mutually agreeable to all of

the parties.”    (Docket Entry # 56, Ex. 3).       Notably, defendant’s




                                     6
       Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 7 of 34



counsel included defendant on this email.4        (Docket Entry # 56,

Ex. 3).

       Paragraph five of the draft settlement agreement reduced to

writing the above-quoted provision read into the record on

February 6 that plaintiffs “will be free to use” the retraction

letter “to restore their reputation.”        (Docket Entry # 48, p.

15).   Defendant’s counsel added the word “public” in the

February 19 draft of the paragraph relative to a restriction

placed on defendant’s ability to comment about the letter.

(Docket Entry # 56, Ex. 3).      Otherwise, paragraph five remained

the same in the February 19 draft as the one in the February 11

draft except for a slight difference in the heading.          (Docket

Entry # 56, Exs. 2, 3).      The February 19 attached draft of

paragraph five, with defendant’s counsel’s stylistic revisions

noted, read as follows:

            5.   Correction/Retraction Letter

            Tiffany shall execute the letter attached hereto as
       Exhibit B. Tiffany agrees and understands that the BJWT
       Parties may publish the letter in their sole discretion to
       any third party and that publication of the letter shall
       not constitute a violation of this Agreement. Tiffany
       further agrees that she will make no public comment about
       the letter once it is signed. She will not claim, suggest
       or imply that she was coerced or pressured into signing the
       letter and/or that her signature on the letter is
       inauthentic.

4  During this time    period, defendant made an Instagram post
stating, consistent    with paragraph four, that she is not getting
her cats back, and,    consistent with paragraph five, that she
cannot comment more    on the matter. (Docket Entry # 56, Ex. 15).

                                     7
         Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 8 of 34




(Docket Entry # 56, Ex. 3).

     In an email the following day to defendant’s counsel,

plaintiffs’ counsel proposed adding a sentence to paragraph five

clarifying the “‘no public comment’” restriction placed on

defendant as including “statements on social media.”            (Docket

Entry # 56, Ex. 4).       Plaintiffs’ counsel attached the February

19 draft with this added language in the February 20 email to

defendant’s counsel.       Both plaintiffs’ counsel and defendant’s

counsel characterized this addition as “minor” and/or

“redundant” to the existing, agreed-upon substance of paragraph

five.5     (Docket Entry # 56, Ex. 4).      Defendant’s counsel

forwarded this version to defendant, which he described as a

redlined version of the final settlement agreement excluding the

retraction letter (“February 20 agreement”).           (Docket Entry #

55) (Docket Entry # 56, Ex. 4).         Drawing reasonable inferences,

defendant reviewed this version of the agreement and did not

object to its terms to her counsel, except for raising

objections to plaintiffs’ publicity of the retraction letter and

its substance.


5  As indicated above, however, the parties had not arrived at a
final settlement at this juncture because of the outstanding,
material provision of the retraction letter’s substance. The
inclusion of the fourth sentence in paragraph five regarding the
restriction barring defendant from commenting about the
retraction letter on social media is not a material term to the
parties’ agreement.

                                       8
       Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 9 of 34



       The next day (February 21, 2019) a dispute arose because

defendant decided she no longer wanted to allow plaintiffs to

publish the retraction letter on BJWT’s internet site.           Instead,

she wanted to limit plaintiffs’ use of the letter to their

sponsors and to individuals contacted privately.          (Docket Entry

# 55).   Because this request was a substantive change to the

agreed-upon terms allowing plaintiffs to freely use and publish

the retraction letter, defendant’s counsel expressed skepticism

to his client that plaintiffs would agree to such a change.

(Docket Entry # 55).     He nevertheless advised her that he would

communicate her request to plaintiffs’ counsel.          (Docket Entry #

55).   Upon doing so and as predicted, plaintiffs’ counsel

considered the change a deal-breaker.        (Docket Entry # 55).

Defendant’s counsel then informed defendant that plaintiffs were

not willing to agree to her requested limitation to their use of

the retraction letter.      (Docket Entry # 55).     He further advised

her that if she would not agree to the terms as they stood

previously and that she had agreed to in open court, then he

could no longer represent her in this case.         (Docket Entry #

55).

       On February 28, 2019, this court convened a second status

conference at which defendant appeared pro se.         During the

conference, defendant raised at length her dissatisfaction with

the substance of the retraction letter and, to a lesser degree,


                                     9
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 10 of 34



its publicity.6    (Docket Entry # 49, pp. 17-18).      Plaintiffs’

counsel also made clear that his clients would not settle the

case for no money without a retraction letter and without the

ability to publish the retraction letter online.7        (Docket Entry

# 49, p. 19).     In light of defendant’s dissatisfaction with the

retraction letter, this court directed her to review and

underline any portion of the proposed retraction letter during a

recess.   (Docket Entry # 49, pp. 10-11).      Defendant complied

and, after resuming on the record, the parties proceeded to

review the modified retraction letter under this court’s

supervision.    (Docket Entry # 49, p. 11).     After it became

apparent that the parties could not agree to the modified

version but that defendant remained willing to continue to

participate in the parties’ attempts to resolve the matter, this

court gave defendant two weeks to write a retraction letter.

(Docket Entry # 49, p. 28).     In addition, this court set a

further hearing to determine if plaintiffs could “live with that

statement.”    (Docket Entry # 49, p. 28).     This court also

directed plaintiffs’ counsel to ask defendant’s counsel if he




6  The draft retraction letter is the same as the draft attached
to the February 11, 2019 email. (Docket Entry # 56, Ex. 2).
7  This is consistent with the substance of what defendant’s
counsel advised defendant a few days prior, namely, that
plaintiffs were not likely to agree to limiting plaintiffs’ use
of the retraction letter to plaintiffs’ sponsors or anyone
plaintiffs contacted privately. (Docket Entry # 55).

                                   10
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 11 of 34



would represent defendant pro bono for the purpose of assisting

defendant with the retraction letter.       (Docket Entry # 49, pp.

28-29).   Defendant’s counsel testified that he received a call

or an email from plaintiffs’ counsel informing him of this

court’s request and that he agreed to represent defendant to try

and help the parties reach a settlement, a somewhat broader

undertaking.   (Docket Entry # 55).

     It now being early March, defendant’s counsel and defendant

focused their efforts on the retraction letter.        He specifically

recalled going back and forth with defendant through multiple

drafts of the retraction letter until it became satisfactory to

defendant in mid-March.    (Docket Entry # 55).

     Significantly, in an email dated March 14, 2019 and

transmitted at 3:38 p.m., defendant’s counsel wrote to

defendant:

     Andrea, you did a really good job with this letter. I made
     a few minor edits, but I tried to keep almost all of what
     you wrote. I am hopeful that this will enable us to
     resolve this matter. Do I have your permission to forward
     the attached version of your Statement to Attorney Rich for
     settlement?

(Docket Entry # 56, Ex. 7) (emphasis added).        The email attached

the retraction letter with the minor edits.       In a reply email

one minute later, defendant responded, “Yes.”        (Docket Entry #

56, Ex. 7).    Approximately two and one-half hours later, at 5:54




                                   11
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 12 of 34



p.m., defendant’s counsel sent a second email to defendant

stating:

     Just to confirm, I can send this letter to
     Attorney Rich?

(Docket Entry # 56, Ex. 8).     Again, defendant responded in a

reply email at 5:57 p.m., “Yes, please do.”       (Docket Entry # 56,

Ex. 8).    Shortly thereafter at 6:11 p.m., defendant’s counsel

sent an email to plaintiffs’ counsel which reads, “Please see

the attached letter that [defendant] has agreed to sign.          I hope

that this will enable us to resolve this matter quickly.”

(Docket Entry # 56, Ex. 9).     The email attached the March 14

retraction letter.8   The next day, plaintiffs accepted the offer.

Specifically, plaintiffs’ counsel sent defendant’s counsel an

email dated March 15 at 3:26 p.m. explicitly stating that the

March 14 retraction letter was “acceptable”9 and he would have




8  The transmitted retraction letter was not signed; however,
defendant’s counsel testified that at some point defendant did
sign the March 14 retraction letter (Docket Entry # 55) and
defendant admitted during her testimony that she signed the
settlement. (Docket Entry # 55). In addition, a March 18, 2019
email sent to defendant by her counsel, with both documents
attached, states that defendant did in fact sign both the March
14 retraction letter and the final settlement agreement, i.e.,
the February 20 agreement without the redlined markings.
(Docket Entry # 56, Ex. 14).
9  Plaintiffs’ counsel noted the existence of a typographical
error in the retraction letter, which defendant’s counsel
corrected in a reply email a few minutes later. (Docket Entry #
56, Ex. 10). Defendant’s counsel attached the corrected
retraction letter to the reply email. (Docket Entry # 56, Ex.
10).

                                   12
       Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 13 of 34



his clients sign the settlement agreement.         (Docket Entry # 56,

Ex. 10).    Accordingly, at this point in time, plaintiffs

accepted the above-noted offer by defendant and communicated

that acceptance to defendant’s counsel.         (Docket Entry # 56, Ex.

10).   Defendant’s counsel’s reply email at 3:33 p.m. the same

day, March 15, thanked plaintiff’s counsel for his “help in

resolving this matter.”      (Docket Entry # 56, Ex. 10).

Defendant’s counsel testified there was absolutely no question

in his mind that the parties reached a settlement at that point

as set out in the previously agreed-upon February 20 agreement

(without the minor redlined language) and the March 14

retraction letter.      (Docket Entry # 55).     The following Monday

at 8:42 a.m. on March 18, plaintiffs’ counsel emailed

defendant’s counsel an executed copy of the settlement for

signature.    (Docket Entry # 56, Ex. 12).

       At some point after the above 8:42 a.m. email, defendant’s

counsel heard from defendant that she no longer wanted to

proceed with the fully-negotiated settlement.          (Docket Entry #

55).   At 11:51 a.m. on Monday, March 18, defendant’s counsel

emailed defendant and pointed out that she “signed” the final

documents, namely, the final settlement agreement and the March

14 retraction letter, and that there was “a deal” even on the




                                     13
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 14 of 34



retraction letter.    (Docket Entry # 56, Ex. 14).10      He also

stated that if she did not want to go forward, they would need

to return to court, whereupon he asked her to advise him how she

wished to proceed.    (Docket Entry # 56, Ex. 14).      A few hours

later at 3:04 p.m., defendant emailed him a retraction letter.

(Docket Entry # 56, Ex. 13).     By Tuesday, March 19, it was

apparent she wanted to revise the retraction letter, which

defendant’s counsel found troubling and problematic.         (Docket

Entry # 55).   Defendant’s counsel testified that he had numerous

conversations with defendant throughout the settlement

negotiations whereby he communicated to her that oral

agreements, once made, are binding, and that plaintiffs will

seek to enforce them.    (Docket Entry # 55).     The email from

defendant’s counsel to defendant on March 19 at 11:45 a.m. also

reminded defendant that agreements, once made, are binding

contracts.11   (Docket Entry # 56, Ex. 13).


10 The email refers to the retraction letter as defendant’s
“statement,” which this court finds is a reference to the March
14 retraction letter defendant’s counsel emailed plaintiff’s
counsel on Thursday, March 14, with defendant’s express
approval.
11 In pertinent part, defendant’s counsel wrote to defendant:

     I have read your latest revisions of your statement and I
     can tell you that they will absolutely be unacceptable to
     the other side. When you sent me the draft that you
     signed, you knew that it would be posted publicly without
     restrictions, so we are on very weak ground to argue that
     you didn’t know how the statement would be used. As I have
     tried to impress on you, once you make an agreement with

                                   14
      Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 15 of 34



      At a status conference on March 21, 2019, defendant stated

she “actually never agreed to settlement.        I said I understood

the terms you guys want me to sign on.”        (Docket Entry # 38, p.

5).   When this court advised her that she had the benefit of

counsel to explain the terms of the settlement and this court

had asked if she understood those terms, defendant replied:

“Understanding is different from agreeing, I guess.          I don’t

know what else to say.”     (Docket Entry # 38, p. 6).       Defendant

then presented to this court and to plaintiffs’ counsel a

revised retraction letter (“revised retraction letter”).

(Docket Entry # 38, p. 6).

      Upon reviewing the revised retraction letter in open court,

plaintiffs’ counsel stated, “[T]his is materially different” and

“my client is not going to accept this.”        (Docket Entry # 38, p.

7).   After this court advised plaintiffs’ counsel that he had “a

duty to show it to [his] client,” plaintiffs’ counsel reiterated

it “is not acceptable to my client,” but stated he would share

the revised retraction letter with his client.         (Docket Entry #

38, p. 7).   Plaintiffs’ counsel further added that Massachusetts

law “is pretty clear” and “[w]e think we have an agreement.”

(Docket Entry # 38, pp. 7-8).      He also stated, “[defendant] sent



      the other side, even an oral one, that is a binding
      contract.

(Docket Entry # 56, Ex. 13).

                                    15
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 16 of 34



the offer saying this is what we agreed to sign, we accepted

when we said it is acceptable.     That’s what a meeting of the

minds is.”12    (Docket Entry # 38, p. 8).    In open court,

defendant signed the settlement agreement with the revised

retraction letter for plaintiffs’ counsel to show his client.

(Docket Entry # 38, pp. 11-12).      In the event plaintiffs did not

accept the revised retraction letter, this court advised

defendant she would need to file an opposition to the motion to

enforce the settlement.    (Docket Entry # 38, p. 12).

     As forecast by plaintiffs’ counsel, the revised retraction

letter was not acceptable to plaintiffs.       Defendant filed an

opposition to the motion to enforce on April 18, 2019.         (Docket

Entry # 44).    In pertinent part, she states in the opposition:

“Feeling my life is in danger has put undue pressure on me to

agree to a settlement.”    (Docket Entry # 44, p. 1).       Defendant

alleges in her opposition that her counsel did not instruct her

to read the settlement, “only to sign it.”       (Docket Entry # 44).

She also states that she did not give her “informed consent” to

the March settlement agreement and it is “void due to the lack

of contract.”    (Docket Entry # 44, pp. 1, 8).      In other words,




12 Hence, by stating he would share the revised retraction
letter with his client, plaintiffs’ counsel did not repudiate,
retract, or agree to modify the existing settlement with the
March 14 retraction letter. (Docket Entry # 38, pp. 7-8)
(Docket Entry ## 35-4, 35-6).

                                   16
       Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 17 of 34



she asserts the parties never came to an agreement.           (Docket

Entry # 44, pp. 1, 8).      She also expressed the belief that “no

documents would be made public.”          (Docket Entry # 44, p. 1).

       At the evidentiary hearing, while under oath, defendant

read a statement she prepared into the record.          Her statement

reaffirmed her current dissatisfaction with the settlement

terms, the March 14 retraction letter, and her counsel.            (Docket

Entry # 55).     She asserted she was subjected to undue pressure

by her counsel to settle the case, that her counsel acknowledged

that he knew she did not want to settle the case, and that he

nevertheless pursued settlement anyway.         (Docket Entry # 55).

Defendant testified that “ineffective counsel” caused her to

sign the settlement which she did not fully understand or to

which she did not agree.      (Docket Entry # 55).      She also

testified that her counsel repeatedly refused to follow her

purported objective of getting her cats back.          (Docket Entry #

55).

       This court considered defendant’s testimony in its entirety

in arriving at the factual findings in this opinion.           Her

testimony was conflicting or contradictory at times.           These

credibility issues led this court to discredit her testimony.

For example, at one point during her testimony, she stated that

she agreed to allow attorney Murphy to pursue the “settlement

route,” but did so because she knew of no other legal mechanism


                                     17
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 18 of 34



by which she might recover her cats.      (Docket Entry # 55).

Defendant also testified, however, that she did not agree to

enter into the settlement agreement, and, if she did, it was

because her counsel pressured her into it.       (Docket Entry # 55).

She testified that her counsel’s withdrawal from the case prior

to the February 28 status conference evidences the fact that he

would only represent her if she agreed to settle the case.

(Docket Entry # 55).    Furthermore, she testified that she did

not knowingly give her consent to the settlement terms and did

not understand the meaning of those terms.       (Docket Entry # 55).

However, she previously confirmed her understanding of the

terms, which her counsel comprehensively explained to her.

(Docket Entry # 38, p. 6) (Docket Entry # 48, p. 19) (Docket

Entry # 55).

     She also voluntarily allowed and agreed that her counsel

could send the March 14 retraction letter to plaintiffs’ counsel

to resolve the matter.    (Docket Entry # 56, Ex. 9).       On this

point, defendant insists she only agreed to transmit the March

14 retraction letter to plaintiffs’ counsel because she thought

she added qualifying language to the March 14 retraction letter

which she believed prohibited plaintiffs from publishing it.

(Docket Entry # 55).    No such language appears in the

transmitted March 14 retraction letter.




                                   18
      Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 19 of 34



      While making her statement at the evidentiary hearing,

defendant attempted to downplay the import of the critical March

14 email exchange.     She testified to a concern that failure to

comply with her counsel’s attempts at settlement would result in

argument with and further pressure by her counsel, and she

stated she did not have the energy to discuss the matter

further.   (Docket Entry # 55).     She therefore submits that these

reasons, and not her intent to be bound by the March 14

retraction letter, were the reasons she agreed to transmit that

retraction letter to plaintiffs’ counsel for settlement.

(Docket Entry # 55).

                               DISCUSSION

A.   Contract Formation

      Where, as here, diversity jurisdiction provides the basis

to adjudicate the claims (all of which arise under state law),

Massachusetts law governs the validity and the terms of the

purported settlement agreement.       See In re Volkswagen & Audi

Warranty Extension Litig., 692 F.3d 4, 15 (1st Cir. 2012) (“As a

general matter, ‘interpreting settlement agreements and their

scope is a matter of state contract law’”) (internal brackets

and citations omitted).     In fact, the purported settlement

agreement includes a provision that Massachusetts law applies.

(Docket Entry # 35-8, p. 10).




                                    19
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 20 of 34



     “The essential elements for the formation of a contract

under Massachusetts law consist of an offer, acceptance, and

consideration.”    Doe v. Trs. of Boston Coll., 892 F.3d 67, 89

(1st Cir. 2018).    An offer occurs when “it manifests ‘a

willingness to enter into a bargain, so made as to justify

another person in understanding that his assent to that bargain

is invited and will conclude it.’”      Bosque v. Wells Fargo Bank,

N.A., 762 F. Supp. 2d 342, 351 (D. Mass. 2011) (quoting Bourque

v. Fed. Deposit Ins. Corp., 42 F.3d 704, 709 (1st Cir. 1994)).

“During negotiations, ‘[a] substantial variation in contract

terms incident to purported acceptance is not a binding

acceptance but a counter offer,’ while a ‘comment, purported

clarification, or expression of dissatisfaction appended to an

endorsement of acceptance’ is considered a full acceptance.’”

Penney v. Deutsche Bank Nat’l Tr. Co., Civil Action No. 16-

10482-ADB, 2017 WL 1015002, at *5 (D. Mass. Mar. 15, 2017)

(internal quotations and citation omitted).       Consideration is “a

bargained-for exchange in which there is a legal detriment of

the promisee or a corresponding benefit to the promisor.”

Neuhoff v. Marvin Lumber and Cedar Co., 370 F.3d 197, 201 (1st

Cir. 2004).   “‘It is axiomatic that to create an enforceable

contract, there must be agreement between the parties on the

material terms of that contract, and the parties must have a

present intention to be bound by that agreement.’”         Lambert v.


                                   20
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 21 of 34



Fleet Nat’l Bank, 865 N.E.2d 1091, 1095 (Mass. 2007) (citation

omitted); see also Rosenfield v. United States Trust Co., 195

N.E. 323, 325 (Mass. 1935); LaPierre v. City of Lawrence, Civil

Action No. 11-12039-RWZ, 2014 WL 4965008, at *1 (D. Mass. Oct.

1, 2014) (“[i]t is hornbook law that for an offer and acceptance

to create a binding agreement there must be mutual assent” to

agreement’s terms), vacated and remanded on other grounds, 819

F.3d 558 (1st Cir. 2016).     Furthermore, “the determination of

whether parties intended to be bound ‘must be premised on the

totality of all such expressions and deeds given the attendant

circumstances and the objectives that the parties are attempting

to attain.’”   Sinotau Pharm. Grp. v. Navidea Biopharmaceuticals,

Inc., 211 F. Supp. 3d 375, 379-80 (D. Mass. 2016) (citations

omitted).

     To succeed on a motion to enforce a settlement agreement

under Massachusetts law, the party seeking to enforce the

agreement, here plaintiffs, bears the burden of “proving the

existence of a contract.”     Moore v. La-Z-Boy, Inc., 639 F. Supp.

2d 136, 140 (D. Mass. 2009) (internal citation omitted).          “An

enforceable agreement requires (1) terms sufficiently complete

and definite, and (2) a present intent of the parties at the

time of formation to be bound by those terms.”        Targus Grp.

Int’l, Inc. v. Sherman, 922 N.E.2d 841, 848 (Mass. App. Ct.

2010); accord Situation Mgmt. Sys., Inc. v. Malouf, Inc., 724


                                   21
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 22 of 34



N.E.2d 699, 703 (Mass. 2000) (“to create an enforceable

contract, there must be agreement between the parties on the

material terms of the contract, and the parties must have a

present intention to be bound by that agreement”).         “Parties do

not become contractually bound until they mutually assent to

bind themselves to an agreement.”       Salem Laundry Co. v. New

England Teamsters & Trucking Indus. Pension Fund, 829 F.2d 278,

280 (1st Cir. 1987); see also 1 Williston on Contracts § 18, at

32 (3d ed. 1954).   Here, the dispute concerns whether there was

a present intention by defendant to be bound by all material

terms, including the March 14 retraction letter and paragraph

five of the settlement agreement, which contemplated the

creation and publication of the retraction letter.         The dispute

also involves whether defendant agreed her signature was not

required to make the agreement final.

     In Massachusetts, “[c]ourts determine [] mutual assent, not

on the basis of what goes on inside the parties’ heads, but

rather on the basis of what they say and do.”        Salem Laundry

Co., 829 F.2d at 280; see also TLT Constr. Corp v. RI, Inc., 484

F.3d 130, 136 (1st Cir. 2007) (“‘[t]here is no surer way to find

out what parties meant, than to see what they have done’”)

(quoting Pittsfield & N. Adams R.R. Corp. v. Bos. & Albany R.R.

Co., 157 N.E. 611, 614 (Mass. 1927)).       In other words, contract

formation is an objective standard, the formation of which “‘is


                                   22
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 23 of 34



deemed to be what a reasonable man in the position of the other

party would conclude his objective manifestations to mean.’”

Greene v. Ablon, 794 F.3d 133, 147 (1st Cir. 2015) (quoting CSX

Transp. Inc. v. ABC & D Recycling, Inc., Civil Action No. 11-

30268-FDS, 2013 WL 3070770, at *5 (D. Mass. June 14, 2013)); see

also Mathewson Corp. v. Allied Marine Indus., Inc., 827 F.2d

850, 853 (1st Cir. 1987) (“‘contracts depend on objective

manifestations of consent and not on uncommunicated subjective

expectations’”) (quoting Bushkin Assocs., Inc. v. Raytheon Co.,

815 F.2d 142, 146 (1st Cir. 1987)).       To determine whether an

objective manifestation of mutual assent was made, this court

may look to the communications between the parties and evaluate

its effect.   See APB Realty, Inc. v. Georgia-Pacific LLC, Civil

Action No. 15-13142-LTS, 2019 WL 1047699, at *4 (Mar. 4, 2019),

appeal filed, No. 19-1311 (1st Cir. Apr. 1, 2019).         As explained

in APB Realty, “‘A party’s intent is deemed to be what a

reasonable man in the position of the other party would conclude

his objective manifestations to mean,’ and may be inferred from

the party’s conduct.”    Id. (quoting Greene, 794 F.3d at 147).

     Finally, even where the parties to an agreement contemplate

a written document, there can still be an enforceable agreement

before the document is executed.        See Quint v. A.E. Staley Mfg.

Co., 246 F.3d 11, 15 (1st Cir. 2001).       Alternatively, “[p]arties

can agree on every term in a contract, yet not be bound until


                                   23
       Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 24 of 34



they sign a written agreement, if they so indicate.”           Salem

Laundry, 829 F.2d at 280.       Here again, the court in APB Realty

correctly articulates that:

       “[T]he parties’ intention to execute a final written
       agreement justifies a strong inference that the parties do
       not intend to be bound until the agreement is executed.”
       Situation Mgmt. Sys., 430 Mass. 875, 878 (2000) (internal
       quotation marks and citation omitted). However, if the
       parties have reached agreement with regard to the material
       terms, “it may be inferred that the writing to be drafted
       and delivered is a mere memorial of the contract.” Id.

APB Realty, Inc., 2019 WL 1047699, at *4.         In Massachusetts,

“[t]he force of oral agreements ‘made in open court and acted on

by the court,’ . . . has long been recognized.’”          Correia v.

DeSimone, 614 N.E.2d 1014, 1016 (Mass. App. Ct. 1993).

       For example, the two parties in Frishman v. Maginn, 912

N.E.2d 468 (Mass. App. Ct. 2009), “expected a final written

agreement, memorializing the terms of” an assignment of stock,

“as evident by the defendant’s August 12, 1999, e-mail.”            Id. at

475.   The court also noted that, “Despite the parties’ numerous

conversations pertaining to the execution of the written

agreement, no document ever materialized.”         Id.   “However,

various communications that took place—both oral and written—

signified the parties’ intentions, as well as the specifics of

the assignment.”     Id.   Inasmuch as “the three key” essential

elements of the parties’ agreement existed, the court concluded




                                     24
      Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 25 of 34



there was a binding contract notwithstanding the absence of a

final, written and executed agreement.        Id. at 475-76.

B.   Analysis

      Upon review of the communications between defendant and

defendant’s counsel, and the communications between defendant’s

counsel and plaintiffs’ counsel, this court concludes that a

binding agreement was formed on March 15, 2019, and that there

is no dispute concerning the assent and present intent at the

time of defendant to be bound by all material terms of that

agreement.   Likewise, the objective manifestations and conduct

establish that the parties intended that a final, signed

agreement with the signed retraction letter attached was a mere

formality to the agreement in substance of all the material

terms that took place when plaintiffs accepted defendant’s offer

on March 15, 2019.13    The discussion that follows explains these

conclusions.

      At the status conference on February 6, the parties arrived

at a preliminary settlement agreement.        As part of that

agreement, defendant agreed to the creation and execution of a

retraction letter which “[plaintiffs’] clients will be free to

use to attempt to restore their reputation to the extent




13 In any event and in the alternative, this court finds that
defendant signed the final settlement agreement and the March 14
retraction letter.

                                    25
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 26 of 34



necessary.”14    (Docket Entry # 48, p. 15).     Defendant was asked

by this court if she understood that the terms read into the

record during the status conference, including what would become

paragraph five of the agreement, would form the substantive

parts of the agreement.    She answered in the affirmative that

she understood.    (Docket Entry # 48, pp. 19-20).      Defendant did

take issue with the oral nature of the agreement, stating that

she needed to see all of the terms in writing (including the

language of the retraction letter) before she would agree to a

settlement.     (Docket Entry # 48, p. 20).    She was informed by

this court that the terms of the agreement would be reduced to

writing and she would “have the opportunity to review it with

[her] counsel.”    (Docket Entry # 48, p. 14).      Thereafter,

however, she had ample opportunity to review (and did in fact

review) the February 11 written draft prepared and emailed by

plaintiffs’ counsel between February 11 and February 19.

(Docket Entry # 55) (Docket Entry # 56, Ex. 3).        More

specifically, she reviewed the written language during that time

with her counsel and went through multiple drafts prior to the

February 19, 2019 email.    (Docket Entry # 55).      Drawing


14 The parties’ agreement that defendant would execute a
retraction letter is not necessarily the same as an agreement
that the retraction letter required a signature to form a
binding settlement. Further, as previously determined, this
court finds that, in fact, defendant signed the March 14
retraction letter.

                                   26
        Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 27 of 34



reasonable inferences and based on the record, her counsel, with

her consent, emailed the February 19 draft agreement to

plaintiffs’ counsel, which was sent to defendant via carbon

copy.    (Docket Entry # 56, Ex. 3).       On an objective basis, her

conduct evidenced her agreement to the terms in the February 19

draft attached to the February 19, 2019 email sent at 4:02 p.m.

(Docket Entry # 56, Ex. 3).        Plaintiffs’ counsel then added the

immaterial sentence to paragraph five, emailed a final version

with the minor redlined changes, which defendant’s counsel

forwarded to defendant.

        Next, she had ample opportunity to review and did review

the February 20 agreement during the February 20 to March 14

time period.      This court also finds that she did not object to

the material terms or the minor redlined language in the

February 20 agreement to her counsel during this time period,

except for the substance of the retraction letter and its

publicity by plaintiffs.       The written language of paragraph five

at this time, which defendant had and which this court finds she

read and reviewed, states that she “agrees and understands that”

plaintiffs “may publish the letter in their sole discretion to

any third party . . . .”       (Docket Entry # 56, Ex. 3).       As of

February 28, she knew and fully understood that any retraction

letter would be used publicly by plaintiffs to restore their

reputation online.       Her statements during the February 28


                                      27
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 28 of 34



conference communicated her understanding that plaintiffs

required online publication of the retraction letter.         (Docket

Entry # 49, p. 17).    After the February 28 conference, she then

proceeded to work on a revised retraction letter with her

counsel until arriving at the acceptable version as of March 14.

     In reaching the conclusion that the settlement agreement is

enforceable, this court relies on, inter alia, defendant’s

counsel’s February 19 email to plaintiffs’ counsel, the February

20 emails, the March 14 emails between defendant and defendant’s

counsel, as well as defendant’s counsel’s September 23 testimony

and his forthright demeanor on the witness stand.        Furthermore,

based on the emails and the conversations between defendant and

defendant’s counsel, there is sufficient and, indeed, ample

evidence that defendant agreed to the March 14 retraction letter

in its form as of March 14 and that plaintiffs could publish

that letter.

     Based on the totality of the attendant circumstances,

including the conduct of the parties and defendant’s counsel

preceding mid-March, defendant made an offer to settle this

matter on March 14.    When defendant’s counsel asked defendant

for her “permission to forward the attached version of [her]

Statement to [plaintiffs’ counsel] for settlement” (Docket Entry

# 56, Ex. 7), he was asking her if he could make an offer to

plaintiffs for settlement inclusive of that retraction letter


                                   28
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 29 of 34



and the terms of the prior written February 20 agreement.          Based

on the facts found by this court, defendant previously agreed to

the terms in the February 19 draft and, between February 20 and

March 14, reviewed the redlined February 20 agreement without

objection.    The latter document mirrors the February 19 draft in

all material respects.    The surrounding circumstances also

included defendant’s counsel’s multiple and repeated

communications to defendant that oral agreements are binding

once made and that plaintiffs would seek to enforce them.          The

email itself asked defendant’s permission to send the statement

“for settlement,” with the expressed hope “to resolve this

matter.”     (Docket Entry # 56, Ex. 7).    Defendant then agreed to

the statement’s transmission to plaintiffs’ counsel “for

settlement” (Docket Entry ## 56, Ex. 8), which shortly

thereafter was transmitted by defendant’s counsel to plaintiffs’

counsel.15    At this point in time, when defendant replied “yes”

and her counsel communicated that to plaintiffs’ counsel, there

was an offer to settle the matter consisting of the March 14

retraction letter and the February 20 agreement without the

minor redlined markings because a reasonable person in the




15 As previously noted, defendant’s counsel then wrote to
plaintiffs’ counsel on March 14: “Please see the attached letter
that [defendant] has agreed to sign. I hope that this will
enable us to resolve this matter quickly.” (Docket Entry # 56,
Ex. 12).

                                   29
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 30 of 34



position of plaintiffs would have believed there was a

willingness by defendant to enter into a bargain.        See Bosque,

762 F. Supp. 2d at 351.

     The existence of an offer, of course, does not establish a

contract between the parties without an acceptance.         The

acceptance must not be “[a] substantial variation in contract

terms” otherwise it is in effect a rejection and a counteroffer.

See Penney, 2017 WL 1015002, at *5.      Here, the record

unequivocally shows that plaintiffs accepted the offer.

Plaintiffs’ counsel communicated in an email dated March 15 at

3:26 p.m. that the settlement and the March 14 retraction letter

were acceptable but for one typographical error.        (Docket Entry

# 56, Ex. 10); see Penney, 2017 WL 1015002, at *5 (binding

acceptance exists even with “comment” or “purported

clarification[]”).    Accordingly, at this point in time,

plaintiffs accepted the above-noted offer by defendant and

communicated that acceptance to defendant’s counsel.         (Docket

Entry # 56, Ex. 12).    Because, as this court finds, there was an

offer, acceptance, and adequate consideration, the parties

entered into a binding settlement agreement.        Thereafter,

plaintiffs’ counsel transmitted to defendant’s counsel an

executed copy of the settlement, including the March 14

retraction letter, via email on March 18 at 8:42 a.m.




                                   30
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 31 of 34



     Defendant’s assertions of coercion and undue pressure are

not convincing.   She had ample opportunity to review all of the

terms of the settlement, see them in writing, review and discuss

them with her counsel, and revise them until they arrived at

acceptable language.    Her counsel then communicated these

revisions in the February 19 email to plaintiffs’ counsel with a

copy to her attention and also transmitted the redlined February

20 agreement to her.    When she subsequently objected to the

internet publication of the retraction letter, her attorney

again worked with her to arrive at the agreed-upon retraction

letter as of March 14.    Throughout, she had the time and the

benefit of an experienced attorney.      Moreover, her counsel

explained to her on a number of occasions that an oral

agreement, once made, is binding.       Defendant’s counsel stated in

the March 19 email: “As I have tried to impress on you, once you

make an agreement with the other side, even an oral one, that is

a binding contract.”    (Docket Entry # 56, Ex. 13).       It is true

that this statement was made to defendant after plaintiffs’

counsel received and accepted the offer from defendant; however,

its phrasing indicates that defendant’s counsel explained these

principles to defendant previously.      In fact, defendant’s

counsel testified that he had numerous conversations with

defendant regarding the same during settlement negotiations.

(Docket Entry # 55).    This statement to defendant also tends to


                                   31
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 32 of 34



prove that defendant previously understood her signature was not

required to form a binding contract.

     Additionally, to ensure that she realized that by sending

the retraction letter to plaintiffs for review she was making an

offer to enter into a settlement, her counsel asked her not

once, but twice, whether he had her permission to send the

retraction letter to plaintiffs’ counsel.       Both times he asked,

defendant responded in the affirmative.       (Docket Entry ## 56,

Exs. 7-8).   While under oath and while reflecting on that email

exchange with defendant, defendant’s counsel convincingly and,

in this court’s observation, sincerely testified there was no

question in his mind that the parties entered into a settlement

on March 15.   When asked whether there was any question in his

mind that as of March 15th at 3:33 p.m. the matter between the

parties to the litigation had been resolved as memorialized in

the previously agreed-upon February 20 agreement16 and the

retraction letter sent to plaintiffs’ counsel on March 14,

defendant’s counsel responded that there was absolutely no

question in his mind that the parties had reached a settlement

at that point, and that the parties were in agreement.




16 Defendant’s counsel described the redlined February 20
agreement as the redlined version of the final agreement.
(Docket Entry # 55).

                                   32
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 33 of 34



     His answer is corroborated by the March 14 email sent to

plaintiffs’ counsel immediately after defendant agreed to send

the March 14 retraction letter to plaintiffs’ counsel.

Defendant’s counsel wrote: “Please see the attached letter that

[defendant] has agreed to sign.      I hope that this will enable us

to resolve this matter quickly.”        (Docket Entry # 56, Ex. 12).

Upon receiving the March 14 email from defendant’s counsel,

plaintiffs’ counsel reasonably concluded there was an objective

manifestation of intent by defendant to be bound by the March 14

retraction letter and the February 20 agreement, which

defendant’s counsel stated he would forward to his client.

(Docket Entry # 56, Ex. 4).     See Greene, 794 F.3d at 147

(“Massachusetts law requires objective, not subjective, intent”)

(internal citation omitted); Bourque, 42 F.3d at 708 (offer is

“‘manifestation of willingness to enter into a bargain, so made

as to justify another person in understanding’” his assent

“‘will conclude it’”) (quoting Restatement (Second) of Contracts

§ 24 at 71 (1981)) (emphasis in original).

     In sum, there was a settlement consisting of the February

20 agreement (Docket Entry # 56, Ex. 4) without the redlined

markings and the March 14 retraction letter.        The parties agreed

that signatures were a mere formality and, in any event,

defendant and plaintiffs each signed the final agreement and

defendant signed the March 14 retraction letter.


                                   33
     Case 1:18-cv-10987-MLW Document 60 Filed 12/03/19 Page 34 of 34



                              CONCLUSION

     In accordance with the foregoing discussion, plaintiffs’

motion to enforce the settlement agreement (Docket Entry # 35)

is ALLOWED.   Plaintiffs shall provide defendant with a clean

copy of the final settlement agreement with an attached copy of

the March 14 retraction letter, and she is directed to sign that

agreement and the attached retraction letter.


                                        /s/ Marianne B. Bowler_______
                                        MARIANNE B. BOWLER
                                        United States Magistrate Judge




                                   34
